MEMORANDUM OPINION
No. 04-03-00880-CV
AMERICAN MEDIA CONSOLIDATED D/B/A ALICE ECHO NEWS,
Appellant
v.
Reynaldo ESCAMILLA, Jr.,
Appellee
From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 01-05-39465-CV
Honorable Mike Westergren, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	January 21, 2004
DISMISSED
	The parties have filed a joint motion to dismiss this appeal.  The motion to dismiss is granted,
and this appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2).  Pursuant to the agreement of the
parties, costs of appeal are taxed against the parties who incurred them.  See id. at (d).   
							PER CURIAM